t c no united_states tax_court kenneth b and marie l boyd petitioners v commissioner of internal revenue respondent docket no 17660-03l filed date r applied an overpayment in tax from ps’ taxable_year to other taxes owed by ps and notified ps of that fact the notice ps rely on language in sec_6331 i r c describing any levy to carry out an offset in support of their assignment that r erred in levying against their property without first giving them notice of their right to a sec_6330 i r c prelevy hearing ps also assign error to r’s application of the overpayment to p husband’s liability under an installment_agreement r has moved to dismiss for lack of jurisdiction on the grounds that ps have received no statutory_notice_of_deficiency or any other determination that would give the court jurisdiction to consider ps’ assignments of error and ps concede as much r also disputes that an offset is a levy we need not interpret sec_6331 i r c since even were we to consider the notice as evidence of a determination to proceed to collect tax by levy ps did not timely petition the court within the 30-day period prescribed by sec_6330 i r c so that we must dismiss for lack of jurisdiction held motion to dismiss for lack of jurisdiction will be granted peter l banis for petitioners michael r fiore for respondent opinion halpern judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction the motion petitioners object for the reasons stated we shall grant the motion unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended the code and all rule references are to the tax_court rules_of_practice and procedure background the petition in this case was filed on date at the time they filed the petition petitioners resided in dennis massachusetts accompanying the petition are various documents including a copy of a notice dated date addressed to petitioner wife but pertaining to the account of both petitioners which states that the internal_revenue_service irs has applied an overpayment of dollar_figure in petitioners’ income the wrapper containing the petition has a postmark bearing the date date tax for the overpayment to other taxes owed by petitioners viz their form_1040 liability for their tax period ended date there are also copies of an irs form_9423 collection appeal request dated date and accompanying letter which petitioners submitted to the irs in protest of the application of the overpayment to other taxes owed by them finally there is a copy of a letter from the irs dated date rejecting petitioners’ protest on the ground the application of the overpayment was appropriate petitioners’ principal assignment of error is that the irs respondent erred in applying the overpayment to other taxes owed by petitioners without giving them the opportunity for a hearing pursuant to sec_6330 a sec_6330 hearing or simply hearing petitioners further claim that respondent erred in applying the overpayment to petitioner husband’s liability under an agreement to pay certain taxes in installments it was an error to do so petitioners claim since neither was petitioner husband in default under the agreement nor had respondent complied with the terms of sec_6159 in the case of default or certain other occurrences in connection with an installment_agreement to pay tax sec_6159 generally requires at least days’ notice if respondent intends to terminate the agreement or modify its terms respondent did not answer the petition but instead made the motion see rule a in support of the motion respondent argues that no statutory_notice_of_deficiency as authorized by sec_6212 and required by sec_6213 to form the basis for a petition to this court has been sent to petitioners with respect to the taxable_year in question nor has respondent made any other determination with respect to that would confer jurisdiction on the court replying to petitioner’s opposition to the motion respondent points out that in their papers opposing the motion petitioners concede that no notice_of_deficiency or other determination was issued by respondent respondent argues that on those grounds alone the motion should be granted nevertheless respondent addresses petitioners’ assignments of error he denies that petitioners were entitled to a sec_6330 hearing since the overpayment was applied to other taxes by way of offset and not by way of levy the notice and hearing requirements of sec_6330 he claims apply only to proposed levy actions and not to administrative offsets moreover he claims that since an offset is not a levy there was no violation of any prohibition under sec_6331 that no levy with respect to unpaid tax may be made while an installment_agreement for payment of such tax is in effect discussion i sec_6330 and sec_6331 sec_6331 authorizes the secretary_of_the_treasury secretary to levy against property and property rights where a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send written notice of an intent to levy to the taxpayer and sec_6330 requires the secretary to send a written notice to the taxpayer of his right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the commissioner’s appeals_office and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer a taxpayer receiving a notice_of_federal_tax_lien has hearing rights similar to the hearing rights accorded a taxpayer receiving notice_of_intent_to_levy see sec_6320 that the collection action be no more intrusive than necessary see sec_6330 after the hearing the taxpayer ha sec_30 days to appeal the determination of the appeals officer to the appropriate court sec_6330 we have jurisdiction to review the appeals officer’s determination where we have jurisdiction over the type of tax involved in the case sec_6330 in 114_tc_492 we held that prerequisites to the exercise of our jurisdiction under sec_6330 are the issuance of a valid notice_of_determination and a timely petition for review see also 117_tc_159 sec_6330 jurisdiction is dependent on written notice of a sec_6330 determination if a hearing is timely requested sec_6330 suspends the levy action until the conclusion of the hearing and any judicial review the section also overrides the so-called anti-injunction_act sec_7421 and permits proceedings in the proper court including the tax_court to enjoin the beginning of a levy during the period the levy action is suspended with respect to such proceedings brought in the tax_court the court has no jurisdiction to enjoin a levy unless the taxpayer has timely appealed to the court to review the appeals officer’s determination and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates sec_6330 ii levy versus offset a levy is distinguishable from an offset see eg 996_f2d_607 2d cir comparing discussion of levy in 472_us_713 with setoff in 332_us_234 affg tcmemo_1991_350 the commissioner’s levy authority derives from the code sec_6331 and it allows the commissioner to proceed administratively to assert the government’s rights in the property of the taxpayer held by any person see united_states v natl bank of commerce supra pincite offset is the common_law right of a creditor shared by the government and all creditors to apply the unappropriated moneys of the debtor in the hands of the creditor in extinguishment of the debts of the debtor’s due the creditor united_states v munsey trust co supra pincite sec_6402 contains a statutory counterpart which authorizes the secretary to credit a taxpayer’s overpayment_of_tax against any_tax liability of the taxpayer based on the distinction between levy and offset and the limitation of sec_6330 to levy actions we have held that the commissioner’s application of a taxpayer’s overpayment for one taxable_year to offset the taxpayer’s liability for another taxable_year does not constitute a collection action that is subject_to review under sec_6330 bullock v commissioner tcmemo_2003_5 we have relied on the same distinction in a case involving restrictions applicable to levy actions during the pendency of an action for relief from joint_and_several_liability trent v commissioner tcmemo_2002_285 in sec_301_6330-1 q a-g3 proced admin regs the secretary_of_the_treasury has provided that offset is a nonlevy collection activity that the irs may take during the suspension_period provided in sec_6330 see also sec_301 b proced admin regs iii petitioners’ defense to the motion petitioners’ defense to the motion rests on two propositions set forth in the petition in applying the overpayment to other taxes respondent effected an offset and a levy must be carried out to effect an offset they claim that because the offset was by levy respondent erred in not according them their rights under sec_6330 to notice and a hearing they pray that on account of such error the court compel respondent to return the overpayment to them petitioners argue that an offset can be effected only by levy they believe that we erred in bullock v commissioner supra in holding that offset is not a levy subject_to the provisions of sec_6330 petitioners support their argument by pointing to the language of sec_6331 sec_6331 provides that no levy may be made during the pendency of proceedings for the refund of a divisible_tax eg any employment_tax in pertinent part sec_6331 provides certain levies this subsection shall not apply to- - i any levy to carry out an offset under sec_6402 by reference to the language of sec_6331 a similar exception is incorporated into sec_6331 which provides that no levy may be made while an offer_in_compromise is pending or an installment_agreement is pending or in effect sec_6331 petitioners sum up their argument as follows so there we have it to carry out an offset you must levy first that is how the commissioner acquires a taxpayer’s property by levy if a levy upon an overpayment were not required and as the respondent contends an offset has independent authority to operate without the predicate act of a levy the statute would read differently petitioners acknowledge that they received no notice_of_determination but they ask us to overrule our holdings in 114_tc_492 and 117_tc_159 that a notice_of_determination is a prerequisite to our sec_6330 jurisdiction they argue that in a case where the secretary has levied on property of the taxpayer without first providing the taxpayer the written notice of the taxpayer’s right to a prelevy hearing required by sec_6330 we have injunctive power under sec_6330 to undo the levy notwithstanding that the taxpayer has not received the posthearing notice_of_determination to levy contemplated in offiler and lunsford in support of their argument they claim that if we lack authority to act they have no remedy for the secretary’s unlawful conduct in levying on their property without complying with the terms of sec_6330 a result they believe congress plainly did not intend iv discussion a sec_6331 both subsections i and k of sec_6331 as they presently read were added to that section by the internal_revenue_service restructuring and reform act of the act publaw_105_206 secs a b 112_stat_759 s rept 1998_3_cb_537 is the report of the committee on finance that accompanied h_r 105th cong 2d sess which became the act that report makes clear the committee’s intent that new sec_6331 which originated in the senate would not affect the irs’s ability to offset refunds s rept supra pincite c b pincite given the historic distinction between levy and offset there is no indication why the committee thought necessary the exception found in sec_6331 nor is there any explanation of the language levy to carry out an offset we need not solve the puzzle of sec_6331 however because we agree with respondent that we cannot grant petitioners the relief they request in any event b lack of jurisdiction as the supreme court observed in 437_us_365 it is a fundamental precept that federal courts are courts of limited jurisdiction the limits upon federal jurisdiction whether imposed by the constitution or by congress must be neither disregarded nor evaded we have only the authority given to us by congress sec_7442 eg 120_tc_102 petitioners invoke our authority under sec_6330 to review a determination made pursuant to that section to proceed with a collection action a sec_6330 determination and under certain circumstances to enjoin that action they pray that we compel respondent to return the overpayment to them with respect to the content of the petition in an action brought under sec_6330 rule b provides that a copy of the notice_of_determination accompany the petition we have described the notice_of_determination as the taxpayer’s ticket to the tax_court 122_tc_258 we have held that the absence of a sec_6330 determination is grounds for dismissal of a petition that purports to be based on sec_6330 offiler v commissioner t c pincite petitioners argue that if written notice of the taxpayer’s right to a hearing is a prerequisite to a levy the secretary cannot avoid court review of a levy by failing to give the requisite notice what petitioners consider to be a levy in this case was respondent’s application of the overpayment to other taxes owed by petitioners the irs notified petitioners of that action by a notice dated date the notice the petition was filed on date our jurisdiction under sec_6330 to enjoin an improper levy is dependent on both a sec_6330 determination and an appeal to this court within days of that determination sec_6330 e thus even if we were to consider the notice as evidence of a concurrent sec_6330 determination petitioners failed to seek our review of that determination within days of date and for that reason alone we would be required to dismiss for lack of jurisdiction see eg jones v commissioner tcmemo_2003_ statutory periods are jurisdictional and cannot be extended we do not have facts in front of us that provide by letter dated date the letter the irs rejected petitioners’ protest of the application of the overpayment to other taxes owed by them the letter was in response to an irs form_9423 collection appeal request form with accompanying correspondence submitted by petitioners in 114_tc_492 continued any basis to overrule offiler v commissioner supra and lunsford v commissioner supra petitioners also claim that respondent erred in applying the overpayment to a liability subject_to an installment_agreement thus violating the provisions of sec_6159 while petitioners do not claim that sec_6159 provides a jurisdictional basis for the court to take any_action in that regard they do claim that had they been allowed a sec_6330 hearing and had they been allowed to offer a collection alternative they would have had the opportunity to demonstrate not only their entitlement to the collection alternative of an installment_agreement but that petitioner husband already had an installment_agreement to pay the unpaid tax against which was applied the overpayment because petitioners have not satisfied the prerequisites to invoke our jurisdiction under sec_6330 we have no authority to consider petitioners’ claim continued the taxpayer after receiving a notice_of_intent_to_levy and being advised of her right to a sec_6330 hearing but failing to make a timely request for such hearing submitted a form_9423 to the irs accepting the offer of a sec_6330 hearing the request was rejected the rejection we observed that the commissioner’s collection_appeals_program is an administrative review program not required by statute id pincite we found that the rejection was not and did not purport to be a notice_of_determination pursuant to sec_6330 since petitioners do not rely on the exception to the so- called anti-injunction_act sec_7421 found in sec_6331 we do not rule on its application or consider continued v conclusion we shall grant the motion since we have no jurisdiction to consider the errors assigned by petitioners to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered continued whether we have injunctive power under that provision
